Citation Nr: 1754123	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  15-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to financial assistance in purchasing an automobile or other conveyance.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, her son, and her daughter-in-law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active duty from June 1985 to October 1985 and February 1991 to July 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

The issue of entitlement to automobile and adaptive equipment or for adaptive equipment has been recharacterized to comport with the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected bilateral diabetic retinopathy and cataracts manifest by permanent impairment of vision of both eyes.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in purchasing an automobile or other conveyance have been met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran requested a sports utility vehicle in her May 2012 VA Form 21-4502 (Application for Automobile or Other Conveyance and Adaptive Equipment).

In order to establish entitlement to financial assistance in purchasing an automobile or other conveyance, the Veteran must have a service-connected disability which includes one of the following:  loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Permanent impairment of vision of both eyes is defined, in pertinent part, as central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye.  38 C.F.R. § 3.808(b)(3).

In October 2015, January 2016, and September 2017, ophthalmological testing, performed by separate VA and private ophthalmologists, indicates that the Veteran's central, corrected visual acuity ranges from 20/200 to 20/100 and that there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye.  See VA Disability Benefit Questionnaires (October 2015, January 2016, September 2016, and September 2017).  The Board notes that ophthalmological testing in October 2012 and September 2016 do not show a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye.  At worst, the October 2012 and September 2016 tests with respect to visual field defects are in relative equipoise with those performed in October 2015, January 2016, and September 2017.  After resolving any doubt in the Veteran's favor, the Board finds that the Veteran has a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye.

In October 2015, the examining ophthalmologist opined that the Veteran's service-connected cataracts and retinopathy do not explain the severity of the Veteran's visual deficits, noting that he is "highly suspicious' of nonorganic causes.  In January 2016, the examining ophthalmologist opined that the Veteran's service-connected cataracts and retinopathy cause her current visual deficits.  In September 2017, the examining ophthalmologist related the Veteran's  visual deficits to strokes in June 2017 and August 2017.

Although the October 2015, January 2016, and September 2017 opinions appear at odds over the cause the Veteran's current visual field defects, the Board finds that each ophthalmologist is competent to render a medical opinion.  The Board notes that the September 2017 VA examiner does not rule out whether the Veteran's visual field defects are attributable to her service-connected cataracts and retinopathy, but rather focuses on the impact of her recent stroke.  That said, the Board finds that the September 2017 opinion is not inconsistent the January 2016 opinion that the Veteran's visual field defects are due to her service-connected cataracts and retinopathy.  Accordingly, at worst, the October 2015 and January 2016 opinions with respect to the cause of the Veteran's field defects are in relative equipoise.  After resolving any doubt in the Veteran's favor, the Board finds that Veteran's service-connected retinopathy and cataracts result in a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye.

Based on the aforementioned evidence, the Board finds that since the Veteran's service-connected bilateral diabetic retinopathy and cataracts manifest by permanent impairment of vision of both eyes, financial assistance in purchasing an automobile or other conveyance is warranted.


ORDER

Financial assistance in purchasing an automobile or other conveyance is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


